

116 HR 6211 IH: Earmark Elimination Act of 2020
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6211IN THE HOUSE OF REPRESENTATIVESMarch 11, 2020Mr. Norman (for himself and Mr. Budd) introduced the following bill; which was referred to the Committee on RulesA BILLTo prohibit the consideration in the House of Representatives of any legislation containing an earmark.1.Short titleThis Act may be cited as the Earmark Elimination Act of 2020.2.Prohibiting consideration of legislation containing earmarks(a)Prohibition(1)In generalIt shall not be in order in the House of Representatives to consider any bill, joint resolution, amendment, or conference report if the bill, joint resolution, amendment, or conference report, or any accompanying report or joint explanatory statement of managers, includes a congressional earmark, limited tax benefit, or limited tariff benefit.(2)ProcedureIf a point of order is raised under paragraph (1) with respect to a congressional earmark, limited tax benefit, or limited tariff benefit and the point of order is sustained, the congressional earmark, limited tax benefit, or limited tariff benefit shall be deemed to be stricken from the measure involved.(3)Special procedure for conference report and amendments between the houses(A)In generalIf a point of order is raised and sustained under paragraph (1) with respect to a conference report or a motion that the House recede from its disagreement to a Senate amendment and concur therein, with or without amendment, then after disposition of all such points of order the conference report or motion, as the case may be, shall be considered as rejected and the matter remaining in disagreement shall be disposed of under subparagraph (B) or (C), as the case may be.(B)Conference reportsAfter the House has sustained one or more points of order under paragraph (1) with respect to a conference report—(i)if the conference report accompanied a House measure amended by the Senate, the pending question shall be whether the House shall recede and concur in the Senate amendment with an amendment consisting of so much of the conference report as was not rejected; and(ii)if the conference report accompanied a Senate measure amended by the House, the pending question shall be whether the House shall insist further on the House amendment.(C)MotionsAfter the House has sustained one or more points of order under paragraph (1) with respect to a motion that the House recede and concur in a Senate amendment, with or without amendment, the following motions shall be privileged and shall have precedence in the order stated:(i)A motion that the House recede and concur in the Senate amendment with an amendment in writing then available on the floor.(ii)A motion that the House insist on its disagreement to the Senate amendment and request a further conference with the Senate.(iii)A motion that the House insist on its disagreement to the Senate amendment.(b)Determination by houseIf a point of order is raised under this section and the Chair is unable to ascertain whether a provision constitutes a congressional earmark, limited tax benefit, or limited tariff benefit, the Chair shall put the question to the House and the question shall be decided without debate or intervening motion.(c)Conforming amendmentRule XXI of the Rules of the House of Representatives is amended by striking clause 9.3.DefinitionsIn this Act—(1)the term congressional earmark means a provision or report language included primarily at the request of a Member, Delegate, Resident Commissioner, or Senator providing, authorizing or recommending a specific amount of discretionary budget authority, credit authority, or other spending authority for a contract, loan, loan guarantee, grant, loan authority, or other expenditure with or to an entity, or targeted to a specific State, locality or congressional district, other than through a statutory or administrative formula-driven or competitive award process;(2)the term limited tax benefit means—(A)any revenue-losing provision that—(i)provides a Federal tax deduction, credit, exclusion, or preference to 10 or fewer beneficiaries under the Internal Revenue Code of 1986; and(ii)contains eligibility criteria that are not uniform in application with respect to potential beneficiaries of such provision; or(B)any Federal tax provision which provides one beneficiary temporary or permanent transition relief from a change to the Internal Revenue Code of 1986; and(3)the term limited tariff benefit means a provision modifying the Harmonized Tariff Schedule of the United States in a manner that benefits 10 or fewer entities.